Name: 2013/162/EU: Commission Decision of 26Ã March 2013 on determining Member StatesÃ¢ annual emission allocations for the period from 2013 to 2020 pursuant to Decision NoÃ 406/2009/EC of the European Parliament and of the Council (notified under document C(2013) 1708)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  deterioration of the environment
 Date Published: 2013-03-28

 28.3.2013 EN Official Journal of the European Union L 90/106 COMMISSION DECISION of 26 March 2013 on determining Member States annual emission allocations for the period from 2013 to 2020 pursuant to Decision No 406/2009/EC of the European Parliament and of the Council (notified under document C(2013) 1708) (2013/162/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Decision No 406/2009/EC of the European Parliament and of the Council of 23 April 2009 on the effort of Member States to reduce their greenhouse gas emissions to meet the Communitys greenhouse gas emission reduction commitments up to 2020 (1), and in particular the forth subparagraph of Article 3(2) thereof, Whereas: (1) The greenhouse gas emissions from installations covered by Directive 2003/87/EC of the European Parliament and of the Council of 13 October 2003 establishing a scheme for greenhouse gas emission allowance trading within the Community and amending Council Directive 96/61/EC (2) as deriving from the Union Registry, Commission Decisions, National Allocation Plans and the official correspondence between the Commission and the respective Member States constitute verified emission data in the sense of the fourth paragraph of Article 3(2) of Decision No 406/2009/EC. (2) The total greenhouse gas emissions from gases and activities as defined in Article 2(1) of Decision No 406/2009/EC submitted pursuant to Decision No 280/2004/EC of the European Parliament and of the Council of 11 February 2004 concerning a mechanism for monitoring community greenhouse gas emissions and for implementing the Kyoto Protocol (3) in the year 2012 as established following the 2012 initial review conducted by the Commission pursuant to the Guidelines for the 2012 Technical Review of Greenhouse Gas Emission Inventories (4) constitute reviewed greenhouse gas emissions data for the years 2005, 2008, 2009 and 2010 in the sense of the fourth paragraph of Article 3(2) of Decision No 406/2009/EC. (3) To ensure consistency between the determination of the annual emission allocations and the reported greenhouse gas emissions for each year, Member States annual emission allocations should be calculated also by applying the global warming potential values from the 4th IPCC assessment report adopted by Decision15/CP.17. The annual emission allocation calculated as such should become applicable from the first year for which the reporting of greenhouse gas inventories using these new global warming potential values becomes compulsory pursuant to Article 3 of Decision No 280/2004/EC. (4) Data currently reported in the national greenhouse gas inventories and the national and Union registries are not sufficient to determine, at Member State level, the CO2 civil aviation emissions at national level that are not covered by Directive 2003/87/EC. CO2 emissions from flights not covered by Directive 2003/87/EC represent only a very minor part of the total greenhouse gas emissions, and collecting additional information on these emissions would create a disproportionate administrative burden. Therefore, the quantity of CO2 emissions of the inventory category 1.A.3.A civil aviation should be considered equal to zero for the purpose of determining the annual emission allocations. (5) The annual emission allocations for a Member State for the year 2020 should be calculated by subtracting the quantity of verified greenhouse gas emissions of installations that existed in 2005 from the reviewed greenhouse gas emissions for the year 2005 and adjusting the outcome by the percentage laid down in Annex II of Decision No 406/2009. (6) The quantity of verified greenhouse gas emissions of installations should be determined as follows:  for Member States that participated in the Emissions Trading Scheme as of 2005: the quantity of emissions of installations covered by Directive 2003/87/EC in 2005 adjusted by the quantity of greenhouse gas emissions of those installations which were included in or excluded from the Emissions Trading Scheme from 2008 to 2012 due to an adjusted scope applied by the Member States and the quantity of greenhouse gas emissions from installations temporarily excluded in the year 2005 but not excluded between 2008 and 2012 from the Emissions Trading Scheme,  for Member States that participated in the Emissions Trading Scheme as of 2007: the quantity of greenhouse gas emissions of installations covered by Directive 2003/87/EC in 2007,  for Member States participating in the Emissions Trading Scheme as of 2013: the quantity of greenhouse gas emissions of installations covered by Directive 2003/87/EC in 2005 (as communicated by the respective Member State and reviewed by the Commission). (7) The average quantity of greenhouse gas emissions in the year 2009 of a Member State with a positive greenhouse gas emission limit pursuant to Annex II of Decision No 406/2009/EC should be calculated by subtracting an average quantity of verified greenhouse gas emissions from installations covered by Directive 2003/87/EC in the years 2008, 2009 and 2010 in the respective Member State from its average total reviewed greenhouse gas emissions for the years 2008, 2009 and 2010. (8) The annual emission allocations for a Member State with a positive greenhouse gas emission limit pursuant to Annex II of Decision No 406/2009/EC for the years 2013 to 2019 should be defined by a linear trajectory starting with that member States average quantity of greenhouse gas emissions in the year 2009 and ending with its annual emission allocation for the year 2020. (9) The annual emission allocation for a Member State with a negative greenhouse gas emission limit pursuant to Annex II of Decision No 406/2009/EC for the year 2013 should be calculated by subtracting average quantity of verified greenhouse gas emissions from installations covered by Directive 2003/87/EC in the years 2008, 2009 and 2010 in the respective Member State from its average total reviewed greenhouse gas emissions for the years 2008, 2009 and 2010. (10) The annual emission allocation for a Member State with a negative greenhouse gas emission limit pursuant to Annex II of Decision No 406/2009/EC for the years 2014 to 2019 should be defined by a linear trajectory starting with that member States annual emission allocation for the year 2013 and ending with its annual emission allocation for the year 2020. (11) The verified greenhouse gas emissions of installations unilaterally included in the Emissions Trading Scheme in accordance with Article 24 of Directive 2003/87/EC during the period from 2008 to 2012 should not be accounted for in the average quantity of verified greenhouse gas emissions from installations covered by Directive 2003/87/EC for the years 2008, 2009 and 2010 as this would result in double counting of greenhouse gas emissions during future adjustments of the annual emission allocations pursuant to Article 10 of Decision No 406/2009/EC. (12) In view of Croatias accession to the Union, its annual emission allocation for each year of the period from 2013 to 2020 should be determined using the same methodology as for the other Member States. These values should become applicable as of the date of Croatias accession. (13) Given the adoption by the European Council of the Decision 2012/419/EU of 11 July 2012 amending the status of Mayotte with regard to the European Union (5) as of 2014, the annual emission allocations for France as of 2014 are calculated by taking into account the relevant reviewed greenhouse gas emissions. (14) The measures provided for in this Decision are in accordance with the opinion of the Climate Change Committee, HAS ADOPTED THIS DECISION: Article 1 The annual emission allocations for each Member State for each year of the period from 2013 to 2020 are set out in Annex I and shall apply subject to any adjustments published pursuant to Article 10 of Decision No 406/2009/EC. Article 2 Notwithstanding Article 1, where an act adopted pursuant to Article 3 of Decision No 280/2004/EC provides for Member States to submit greenhouse gas emissions inventories determined using global warming potential values from the 4th IPCC assessment report as adopted by Decision 15/CP.17 of the Conference of the Parties of the United Nations Framework Convention on Climate Change, the annual emission allocations set out in Annex II shall apply as of the first year for which such reporting of greenhouse gas inventories becomes compulsory. Article 3 The annual emission allocations for Croatia as set out in Annex I shall apply as of the date of entry into force of the Treaty of Accession of Croatia. This Decision is addressed to the Member States. Done at Brussels, 26 March 2013. For the Commission Connie HEDEGAARD Member of the Commission (1) OJ L 140, 5.6.2009, p. 136. (2) OJ L 275, 25.10.2003, p. 32. (3) OJ L 49, 19.2.2004, p. 1. (4) SWD (2012) 107 final, 26.4.2012. (5) OJ L 204, 31.7.2012, p. 131. ANNEX I Member States Annual Emissions Allocation for the year 2013 to 2020 calculated applying global warming potential values from the second IPCC assessment report Country Annual Emission Allocation (tonnes of carbon dioxide equivalent) 2013 2014 2015 2016 2017 2018 2019 2020 Belgium 81 206 753 79 635 010 78 063 267 76 491 523 74 919 780 73 348 037 71 776 293 70 204 550 Bulgaria 27 308 615 27 514 835 27 721 056 27 927 276 28 133 496 28 339 716 28 545 936 28 752 156 Czech Republic 63 569 006 64 248 654 64 928 302 65 607 950 66 287 597 66 967 245 67 646 893 68 326 541 Denmark 35 873 692 34 996 609 34 119 525 33 242 442 32 365 359 31 488 276 30 611 193 29 734 110 Germany 487 095 510 480 020 642 472 945 774 465 870 905 458 796 037 451 721 169 444 646 301 437 571 432 Estonia 6 111 145 6 133 644 6 156 143 6 178 641 6 201 140 6 223 639 6 246 137 6 268 636 Ireland 45 163 667 44 066 074 42 968 480 41 870 887 40 773 293 39 675 700 38 578 106 37 480 513 Greece 58 909 882 59 158 791 59 407 700 59 656 609 59 905 518 60 154 427 60 403 336 60 652 245 Spain 228 883 459 226 977 713 225 071 967 223 166 221 221 260 475 219 354 728 217 448 982 215 543 236 France 397 926 454 393 291 390 388 254 953 383 218 516 378 182 079 373 145 642 368 109 206 363 072 769 Croatia 20 596 027 20 761 917 20 927 807 21 093 696 21 259 586 21 425 476 21 591 366 21 757 255 Italy 310 124 250 308 146 930 306 169 610 304 192 289 302 214 969 300 237 649 298 260 329 296 283 008 Cyprus 5 552 863 5 547 275 5 541 687 5 536 100 5 530 512 5 524 924 5 519 336 5 513 749 Latvia 9 005 483 9 092 810 9 180 137 9 267 464 9 354 791 9 442 119 9 529 446 9 616 773 Lithuania 16 661 613 16 941 467 17 221 321 17 501 174 17 781 028 18 060 882 18 340 736 18 620 590 Luxembourg 9 737 871 9 535 962 9 334 053 9 132 144 8 930 235 8 728 326 8 526 417 8 324 508 Hungary 49 291 591 50 388 303 51 485 014 52 581 726 53 678 437 54 775 149 55 871 861 56 968 572 Malta 1 113 574 1 112 781 1 111 988 1 111 195 1 110 402 1 109 609 1 108 816 1 108 023 Netherlands 121 835 387 119 628 131 117 420 874 115 213 617 113 006 361 110 799 104 108 591 847 106 384 590 Austria 53 598 131 53 032 042 52 465 953 51 899 864 51 333 775 50 767 686 50 201 597 49 635 508 Poland 197 978 330 198 929 081 199 879 833 200 830 584 201 781 336 202 732 087 203 682 838 204 633 590 Portugal 47 653 190 47 920 641 48 188 091 48 455 541 48 722 992 48 990 442 49 257 893 49 525 343 Romania 79 108 341 80 681 687 82 255 034 83 828 380 85 401 727 86 975 074 88 548 420 90 121 767 Slovenia 11 890 136 11 916 713 11 943 289 11 969 866 11 996 442 12 023 018 12 049 595 12 076 171 Slovakia 25 095 979 25 413 609 25 731 240 26 048 870 26 366 500 26 684 130 27 001 761 27 319 391 Finland 32 732 387 32 232 553 31 732 719 31 232 885 30 733 051 30 233 217 29 733 383 29 233 549 Sweden 42 526 869 41 863 309 41 199 748 40 536 188 39 872 627 39 209 066 38 545 506 37 881 945 United Kingdom 350 411 692 346 031 648 341 651 604 337 271 559 332 891 515 328 511 471 324 131 426 319 751 382 ANNEX II Member States Annual Emissions Allocation for the year 2013 to 2020 calculated applying global warming potential values from the fourth IPCC assessment report Country Annual Emission Allocation (tonnes of carbon dioxide equivalent) 2013 2014 2015 2016 2017 2018 2019 2020 Belgium 82 376 327 80 774 027 79 171 726 77 569 425 75 967 124 74 364 823 72 762 523 71 160 222 Bulgaria 28 661 817 28 897 235 29 132 652 29 368 070 29 603 488 29 838 906 30 074 324 30 309 742 Czech Republic 65 452 506 66 137 845 66 823 185 67 508 524 68 193 864 68 879 203 69 564 542 70 249 882 Denmark 36 829 163 35 925 171 35 021 179 34 117 187 33 213 195 32 309 203 31 405 210 30 501 218 Germany 495 725 112 488 602 056 481 479 000 474 355 944 467 232 888 460 109 832 452 986 776 445 863 720 Estonia 6 296 988 6 321 312 6 345 636 6 369 960 6 394 284 6 418 608 6 442 932 6 467 256 Ireland 47 226 256 46 089 109 44 951 963 43 814 816 42 677 670 41 540 523 40 403 377 39 266 230 Greece 61 003 810 61 293 018 61 582 226 61 871 434 62 160 642 62 449 850 62 739 057 63 028 265 Spain 235 551 490 233 489 390 231 427 291 229 365 191 227 303 091 225 240 991 223 178 891 221 116 791 France 408 762 813 403 877 606 398 580 044 393 282 481 387 984 919 382 687 356 377 389 794 372 092 231 Croatia 21 196 005 21 358 410 21 520 815 21 683 221 21 845 626 22 008 031 22 170 436 22 332 841 Italy 317 768 849 315 628 134 313 487 419 311 346 703 309 205 988 307 065 273 304 924 558 302 783 843 Cyprus 5 919 071 5 922 555 5 926 039 5 929 524 5 933 008 5 936 493 5 939 977 5 943 461 Latvia 9 279 248 9 370 072 9 460 897 9 551 721 9 642 546 9 733 370 9 824 194 9 915 019 Lithuania 17 153 997 17 437 556 17 721 116 18 004 675 18 288 235 18 571 794 18 855 354 19 138 913 Luxembourg 9 814 716 9 610 393 9 406 070 9 201 747 8 997 423 8 793 100 8 588 777 8 384 454 Hungary 50 796 264 51 906 630 53 016 996 54 127 362 55 237 728 56 348 094 57 458 460 58 568 826 Malta 1 168 514 1 166 788 1 165 061 1 163 334 1 161 608 1 159 881 1 158 155 1 156 428 Netherlands 125 086 859 122 775 394 120 463 928 118 152 462 115 840 997 113 529 531 111 218 065 108 906 600 Austria 54 643 228 54 060 177 53 477 125 52 894 074 52 311 023 51 727 971 51 144 920 50 561 869 Poland 204 579 390 205 621 337 206 663 283 207 705 229 208 747 175 209 789 121 210 831 068 211 873 014 Portugal 49 874 317 50 139 847 50 405 377 50 670 907 50 936 437 51 201 967 51 467 497 51 733 027 Romania 83 080 513 84 765 858 86 451 202 88 136 547 89 821 891 91 507 236 93 192 581 94 877 925 Slovenia 12 278 677 12 309 309 12 339 941 12 370 573 12 401 204 12 431 836 12 462 468 12 493 100 Slovakia 25 877 815 26 203 808 26 529 801 26 855 793 27 181 786 27 507 779 27 833 772 28 159 765 Finland 33 497 046 32 977 333 32 457 619 31 937 905 31 418 191 30 898 477 30 378 764 29 859 050 Sweden 43 386 459 42 715 001 42 043 544 41 372 087 40 700 630 40 029 172 39 357 715 38 686 258 United Kingdom 358 980 526 354 455 751 349 930 975 345 406 200 340 881 425 336 356 649 331 831 874 327 307 099